NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 07a0407n.06
                            Filed: June 19, 2007

                               Nos. 05-2699 and 06-1670

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT

EB-BRAN      PRODUCTIONS,                 )
INCORPORATED,                             )
                                          )
      Plaintiff-Appellant,                )
                                          )
v.                                        )
                                          )
WARNER/ELEKTRA/ATLANTIC                   )
CORPORATION, et al.                       )
                                          )
      Defendants-Appellees.   (05-2699)   )
                                          )
_________________                         )
                                          )
EB-BRAN      PRODUCTIONS,                 )   ON APPEAL FROM THE UNITED
INCORPORATED,                             )   STATES DISTRICT COURT FOR THE
                                          )   EASTERN DISTRICT OF MICHIGAN
      Plaintiff-Appellant,                )
                                          )
v.                                        )
                                          )
WARNER/ELEKTRA/ATLANTIC                   )
CORPORATION; WARNER-TAMERLANE             )
PUBLISHING, INCORPORATED; CINRAM          )
INTERNATIONAL; IVY HILL                   )
CORPORATION; ATLANTIC RECORDING;          )
LAVA RECORDS; WARNER MEDIA                )
SERVICES; JOHN DOE; JANE DOE; TOP         )
DOG RECORDS, INCORPORATED;                )
ROBERT J. RITCHIE,                        )
                                          )
      Defendants-Appellees.   (06-1670)   )
 Nos. 05-2699 and 06-1670
 Eb-Bran Productions, Inc. v. Warner/Elektra/Atlantic Corp.


       Before: ROGERS and COOK, Circuit Judges; and DOWD, District Judge.*


       PER CURIAM. Eb-Bran Productions, Inc. (“Eb-Bran”) appeals the district court’s orders

denying its motion to remand and granting the defendants’ motion for summary judgment. Eb-Bran’s

attorneys appeal the district court’s order granting the defendants’ motion for sanctions pursuant to

Fed. R. Civ. P. 11. Having reviewed the record and the applicable law, and with the benefit of the

parties’ briefs, we determine that no jurisprudential purpose would be served by a lengthy panel

opinion. With the following qualification, we affirm the district court’s judgments for the reasons

stated in that court’s opinions.


       In granting summary judgment against Eb-Bran, the district court concluded that (1) the res

judicata effect of Ritchie v. Williams (Ritchie I), 395 F.3d 283 (6th Cir. 2005), barred the claims

against Ritchie, Top Dog, Warner/Elektra/Atlantic Corp., Warner Media Services, Lava Records, Ivy

Hill, Inc., and Cinram International; (2) the res judicata effect of the pre-removal state-court

proceedings in Ritchie I barred the claims against Warner-Tamerlane; and (3) a stipulated order

entered by the district court in Ritchie I barred Eb-Bran’s claim against Atlantic Recording Corp. We

express no opinion on the overall soundness of the district court’s res judicata analysis: Eb-Bran

makes a proper challenge to only one aspect of the analysis, and that challenge fails, so we affirm.




        *
          The Honorable David D. Dowd, Jr., Senior United States District Judge for the Northern
 District of Ohio, sitting by designation.

                                                -2-
 Nos. 05-2699 and 06-1670
 Eb-Bran Productions, Inc. v. Warner/Elektra/Atlantic Corp.


       The only res judicata argument Eb-Bran properly raises on appeal is that under Michigan law,

a dismissal based on the statute of limitations is not a decision “on the merits.” See Verbrugghe v.

Select Specialty Hosp., 715 N.W.2d 72, 80 (Mich. Ct. App. 2006). No matter which of the defendants

Eb-Bran means to target with this argument, it fails. Warner-Tamerlane was dismissed from the pre-

removal state-court litigation because Eb-Bran failed to state a claim against it, not because of the

statute of limitations. As for the remaining defendants, Michigan’s characterization of a judgment

based on the statute of limitations is unimportant because a federal court applies federal law in

determining the preclusive effect of a prior federal judgment (like Ritchie I), at least where

jurisdiction in the prior litigation was based on a federal question. See Blonder-Tongue Labs., Inc.

v. Univ. of Ill. Found., 402 U.S. 313, 324 n.12 (1971) (“It has been held in non-diversity cases since

Erie R. Co. v. Tompkins, that the federal courts will apply their own rule of res judicata.” (citation

omitted)); Restatement (Second) of Judgments § 87 (“Federal law determines the effects under the

rules of res judicata of a judgment of a federal court.”); Remus Joint Venture v. McAnally, 116 F.3d
180, 184 n.5 (6th Cir. 1997) (endorsing § 87); cf. J.Z.G. Res., Inc. v. Shelby Ins. Co., 84 F.3d 211, 213

(6th Cir. 1996) (endorsing § 87 in the context of successive diversity actions). Under federal law,

summary judgment based on the statute of limitations is a final judgment on the merits for res judicata

purposes. Nathan v. Rowan, 651 F.2d 1223, 1226 (6th Cir. 1981).


       All of Eb-Bran’s other res judicata arguments are either woefully underdeveloped or raised

for the first time in the reply brief. The former are deemed waived, e.g., McPherson v. Kelsey, 125
F.3d 989, 995–96 (6th Cir. 1997), and we may—and do—decline to consider the latter, e.g., Osborne

                                                  -3-
 Nos. 05-2699 and 06-1670
 Eb-Bran Productions, Inc. v. Warner/Elektra/Atlantic Corp.


v. Hartford Life and Accident Ins. Co., 465 F.3d 296, 301 (6th Cir. 2006); Radvansky v. City of

Olmstead Falls, 395 F.3d 291, 318 & n.23 (6th Cir. 2005) (citing Fed. R. App. P. 28 and other

authority).


       Finally, the stipulated order entered by the district court in Ritchie I precludes Eb-Bran’s suit

against Atlantic Recording Corp.


       With the foregoing additional reasoning, we affirm the judgments of the district court and

deny all pending motions.




                                                 -4-